Citation Nr: 0720394	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected left 
shoulder disability. 

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected left 
shoulder disability. 

3.  Entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected left 
shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision.  In March 2003, the 
veteran appeared at a hearing at the RO before the 
undersigned.  Subsequently in July 2003, the Board remanded 
the matter for further development.  


FINDINGS OF FACT

1.  A cervical spine disability is not etiologically related 
to the veteran's service-connected left shoulder disability 
and a preponderance of the evidence is against finding that 
it is related to service. 

2.  A lumbar spine disability is not etiologically related to 
the veteran's service-connected left shoulder disability and 
a preponderance of the evidence is against finding that it is 
related to service. 

3.  A left leg disability is not etiologically related to the 
veteran's service-connected left shoulder disability and a 
preponderance of the evidence is against finding that it is 
related to service. 
 



CONCLUSIONS OF LAW

1.  A cervical spine disability is not proximately due to or 
the result of the service-connected left shoulder disability, 
nor was it incurred in or aggravated by active military 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

2.  A lumbar spine disability is not proximately due to or 
the result of the service-connected left shoulder disability, 
nor was it incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).   

3.  A left leg disability is not proximately due to or the 
result of the service-connected left shoulder disability, nor 
was it incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2001, 
December 2003, June 2004, and October 2005 .  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence in his possession pertaining to his claims.  He was 
also notified of the type of evidence necessary to establish 
a disability rating and an effective date for the 
disabilities on appeal as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a July 2006 letter.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  Pursuant to the Board's 
July 2003 Remand, VA attempted to obtain the veteran's 
records from the Department of Labor (DOL).  In October 2006, 
VA notified the veteran that it was unable to obtain the 
records on his behalf as the DOL indicated that it would only 
release the records to the veteran.  In March 2007, the 
veteran stated that the records would be sent to VA.  To 
date, no records have been received.  In light of VA actions 
on this claim, the Board finds that additional efforts to 
obtain these DOL records would be futile.  As such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.
The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

The veteran contends that his cervical spine, lumbar spine, 
and left leg disability are due to his service-connected left 
shoulder disability.  He specifically asserts that while 
carrying papers at the Department of Transportation in the 
late 1970-1980's, his shoulder gave out causing him to fall 
and injure his back and left leg.    

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.310, secondary service connection is 
permitted based on aggravation; compensation is payable for 
the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The veteran is service-connected for status-post arthrotomy 
of the left shoulder, evaluated as 20 percent disabling.  
Additionally, the veteran currently has a cervical spine 
disability, a lumbar spine disability, and a left leg 
disability as reflected by the March 2002 VA examination 
report which noted diagnoses of spondylosis of the cervical 
spine with likely diagnosis of left arm radiculopathy, and 
spondylosis of the lumbar spine with slight localized spinal 
stenosis with likely diagnosis of left leg radiculopathy.  
The issue is, therefore, whether any of the veteran's current 
disabilities were either caused or aggravated by his service-
connected left shoulder disability.  See Allen, supra.  The 
March 2002 VA examination report noted that the relationship 
of the veteran's cervical spine and lumbar spine 
disabilities, including associated radiculopathy, to his left 
shoulder disability could not be established without resort 
to speculation.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102. There is no objective support, 
including contemporaneous records, showing that the veteran 
incurred spinal or left leg disability due to his service-
connected left shoulder disability.  The veteran's current 
recollection that the left shoulder was implicated in 
injuries to the spine and left leg many years ago is 
unsupported by the record.  A clear preponderance of the 
evidence is against a finding that service connection for the 
veteran's disabilities is warranted on a secondary basis. 

As the veteran's disabilities may not be service connected on 
a secondary basis, the Board will also consider the veteran's 
claims on direct bases.  Initially, the Board notes that the 
veteran claims may not be granted on a presumptive basis as 
arthritis did not manifest to a 10 percent degree within one 
year following service, as further discussed below.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).   Service medical records are silent as to any 
complaints or findings of  cervical spine, lumbar spine, or 
left leg disabilities.  The examination report at service 
discharge noted a normal spine/other musculoskeletal and 
neurological evaluations.  Indeed, the first indication of 
such disabilities was not until around 1977, seven years 
after service discharge.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no 
opinion which provides a nexus between these disabilities and 
service.  The veteran himself asserts that these disabilities 
are secondary to his service-connected left shoulder 
disability.  

While VA afforded the veteran an examination to determine the 
nature of his disabilities and address whether they are 
related to his left shoulder disability, he has not been 
afforded an examination to determine if his disabilities are 
generally related to service.  The Board declines to obtain 
such a medical nexus opinion with respect to the veteran's 
service connection claims because there is no evidence of 
pertinent disability in service or for seven years following 
service.  Thus, while there is current evidence of a cervical 
spine, lumbar spine, and left leg disability, there is no 
true indication that that such disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of complaints of 
these disabilities in service, the lack of diagnosis of the 
claimed disabilities until many years post-service, the 
veteran's assertion that his disabilities are secondary to 
his service-connected left shoulder disability, and records 
showing multiple work-related injuries since service, any 
opinion relating pertinent disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      
   
To the extent that the veteran himself has claimed that his 
disabilities are related to service, including as secondary 
to his service-connected left shoulder disability, as a 
layman, he has no competence to give a medical opinion about 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that a cervical spine disability, lumbar spine disability, 
and left leg disability were incurred in or are otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for a cervical spine disability, claimed 
as secondary to service-connected left shoulder disability, 
is denied. 

Service connection for a lumbar spine disability, claimed as 
secondary to service-connected left shoulder disability, is 
denied. 

Service connection for a left leg disability, claimed as 
secondary to service-connected left shoulder disability, is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


